Citation Nr: 1617159	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability also claimed as secondary to the service connected right knee disability.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left hip disability also claimed as secondary to the service connected right knee disability.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hallux valgus/bunions. 

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for headaches.  

5.  Entitlement to service connection for a right hip disability also claimed as secondary to the service connected right knee disability.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to an increased rating for right knee laxity to include propriety of the reduction from 10 percent to noncompensably disabling effective November 1, 2014.  

8.  Entitlement to a rating higher than 10 percent for right knee arthritis.  

9.  Entitlement to a rating higher than 10 percent for maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of an April 2015 rating decision, the RO denied entitlement to service connection for hammertoe of the right second toe.  The Veteran thereafter filed a notice of disagreement (NOD) with respect to that decision.  By way of an August 2015 letter, the RO acknowledged receipt of the NOD and indicated that the Decision Review Officer (DRO) would review the claims folder which may lead to a request for additional evidence and he might be requested to participate in an informal conference with the DRO.  If the claim could not be granted, a statement of the case would issue.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case. Therefore, that claim remains under the jurisdiction of the RO at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in a June 2014 VA Form 9 Substantive Appeal the Veteran expressed that he did not want a BVA hearing.  In a VA Form 9 Substantive Appeal received in September 2014, however, he expressed that he wanted to appear at a BVA hearing by videoconference.  His request for a videoconference hearing was reiterated in correspondence received later that month.  The Veteran was sent a letter in September 2014 informing him that he was on the list of persons wanting to appear at the local office for a live videoconference before the Board.  No other correspondence on this matter, however, is of file after the September 2014 letter.  The Veteran has not withdrawn his hearing request and has not received a Board hearing.  As the Veteran has requested a hearing, a remand is warranted to afford him a hearing before a Member of the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures for the issues on appeal.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




